Title: From Alexander Hamilton to Charles Cotesworth Pinckney, Nathan Rice, and William S. Smith, 29 May 1800
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth,Rice, Nathan,Smith, William Stephens

Camp Scotch Plains [New Jersey]May 29th. 1800
Sir, 
An order was issued, some time since, as you will recollect, directing enlistments to be “for and during the existing differences with France,” or for the term of five years at the pleasure of the government.
It appearing probable that the number of men enlisted under these conditions is very inconsiderable, and an expectation having been entertained among them that they would not be separated from their officers, I have concluded on more mature reflection to discharge them with the rest. My former order on the subject, therefore, is not to govern.
Gl. Pinckney, Cols. Rice & Smith

